Citation Nr: 1441901	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-47 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of nonservice-connected (NSC) death pension benefits to $139.00 a month, effective January 1, 2010, based on an increase in countable income was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to November 1945.  He died in February 1982.  The Appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied reduced the Appellant's NSC death pension benefits to $139.00 a month, effective January 1, 2010 based on an increase in countable income.  The Appellant has appealed the reduction of the 2010 award.  While the record shows that subsequent adjustments have been made to the Appellant's NSC death pension rate based on the receipt of annual income information, the Appellant has not appealed those decisions, and the current issue is limited to an appeal as to the 2010 reduction.  

The Appellant requested a Board hearing in October 2010 and February 2011 substantive appeals, but withdrew her hearing request in March 2011.  

In an October 2010 substantive appeal, the Appellant contends that she should have been receiving death pension benefits since 1982, and appears to raise the issue of entitlement to an earlier effective date for the initial award of NSC death pension benefits.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for the appropriate action.  



FINDINGS OF FACT

1.  The Appellant had an annual income of $8220.00 in 2010 and unreimbursed medical expenses in the amount $2361.58 for the 2010 calendar year.  

2.  The applicable MAPR rate, reduced by the Appellant's countable income was $6255.07, resulting in a monthly payment rate of $139.00.

3.  A change in countable income, based a change in the Appellant's medical insurance premiums, occurred in February 2010.  Thus, the date of the reduction should have been made effective from February 28, 2010.


CONCLUSIONS OF LAW

1.  The reduction of NSC death pension benefits to $139.00 in 2010 was proper.  
38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.273, 3.660 (2013).

2.  A later effective date of February 28, 2010 for the reduction of NSC death pension benefits is warranted.  38 U.S.C.A. §§ 1502, 1503, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660(a)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process, Reduction of Benefits

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the reduction is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2013).  In that case, a claimant is entitled to notice of any decision made by VA affecting the payment of benefits.  Such notice should clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing on any issue involved in the claim, the right to representation, and the right to initiate an appeal of the decision.  See 38 C.F.R. § 3.103(b) (2013). 

In this case, NSC death pension benefits were reduced based on the receipt of unambiguous written notice from the Appellant (beneficiary) identifying a change in countable income.  The RO provided adequate notice in February 2010, informing the Appellant of the decision to reduce benefits effective January 1, 2010, and provided information with regard to her right to appeal that decision.  Accordingly, the Board finds that all due process requirements have been met and the Board may proceed with adjudication of the appeal.  

Law and Analysis for Evaluating Countable Income

Death pension benefits are generally available for surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (2013).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271 (2013).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.   Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income.

The monthly rate of pension payable to a beneficiary shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. 
§ 3.273(a) (2013).  Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable maximum annual pension rate by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2013).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8) (2013).

An Improved Pension Eligibility Verification Report (EVR) submitted by the Appellant in February 2010 provided notice of a change in unreimbursed medical expenses to be paid in 2010.  The Appellant reported receiving $685.00 a month income from the United States Civil Service, and reported a reduction in unreimbursed medical expenses from $4279.00 in 2009 to $2361.78 for the 2010 calendar year.  

The Appellant contends in March 2010 correspondence, that she disagreed with VA's decision to reduce her monthly pension benefit from $299.00 per month to $139.00 per month based on her change in insurance coverage.  In that regard, she contends that her income from a Civil Service Annuity had not changed, and that she still received $685.00 per month, or $8220.00 annually.  

The monthly United States Civil Service annuity payment amount was confirmed by a January 2010 notice of annuity adjustment, and the record shows that health benefits in the amount of $356.39 were deducted from the January 2010 payment.  The Appellant indicated in March 2010 that under her new plan, her monthly insurance premium had been changed to $182.29, effective in February 2010.  The Board finds that the $356.39 January 2010 insurance payment and new monthly payment amount of $182.29 reported for the remainder of the year results in  $2361.58 in annual medical expenses for 2010, consistent with the $2361.78 annual unreimbursed medical expenses identified in the February 2010 EVR, with only a 20 cent difference noted.   

The applicable MAPR for a surviving spouse with no dependents at the time of reduction, effective January 1, 2010, was $7,933.00.  The applicable MAPR rate was increased to $8219.00 on December 1, 2011.  The maximum annual pension rate (MAPR) is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21 (2013).  

The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2013).  In computing a claimant's annual income, a fraction of a dollar will be disregarded for the purpose of determining entitlement to monthly payments of pension and dependency and indemnity compensation.  
38 C.F.R. § 3.260(g).  After determining the monthly or other periodic rate of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  In pertinent part, the provisions of this paragraph apply with respect to amounts of pension payable for periods beginning after June 1, 1983 under the provisions of 38 U.S.C.A. § 1541.  See 38 C.F.R. § 3.29 (2013).  

The Board finds that the monthly benefit received by the Appellant in the form of an annuity is recurring income, and hence, is included in countable income.  While her income did not change in 2010, her countable income, for VA purposes, has been reduced by amounts paid for unreimbursed medical expenses in excess of five percent of the MAPR.  Thus, a reduction in her medical expenses resulted in an increase in countable income.  

As noted above, based upon information received from the Appellant, she had an annual income of $8220.00 in 2010 from a Civil Service Annuity and unreimbursed medical expenses in the amount $2361.58 for the 2010 calendar year.  The maximum annual pension rate was $7933.00.  Thus, the Appellant's income ($8220.00), reduced by medical expenses in excess of five percent of the MAPR ($1964.93), results in a countable income of $6255.07.  The difference between the MAPR and the Appellant's countable income was $1677.93, which results in a monthly payment rate of $139.82.  The monthly rate of improved pension, under the provisions of pension 38 U.S.C.A. § 1541, was correctly rounded down to the nearest whole dollar amount by the RO in accordance with the provisions of 
38 C.F.R. § 3.29 (b).  Thus, the Board finds that the reduction of the Appellant's monthly payment to $139.00 was proper.  

The Board finds, however, that the effective date of the reduction was not correctly calculated.  The Appellant's monthly pension rate was reduced to $139.00 a month, effective January 1, 2010.  Where reduction or discontinuance of a running award of improved death pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2013).  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid. 38 C.F.R. § 3.660(a)(1) (2013).  
In this case, the Appellant submitted updated medical expense information for the 2010 calendar year in a February 2010 EVR, indicating a change in her annual countable income.  However, a January 2010 notice of annuity adjustment and March 2010 statement from the Appellant shows that the change in countable income, based a change in the Appellant's medical insurance premiums, did not actually occur until February 2010.  In January 2010, medical insurance premiums were paid at the prior, higher rate.  Thus, while the Board finds that the monthly payment amount of $139.00 was correctly calculated, the effective date of the reduction should have been made effective from February 28, 2010, the end of the month in which the increased income occurred, and not January 1, 2010.  See 
38 C.F.R. § 3.660(a)(2) (2013).  

For these reasons, the Board finds that the reduction of VA death pension benefits to $139.00 due to increased countable income for the 2010 calendar year was proper; however, the effective date of the reduction should have been on February 28, 2010, and not January 1, 2010.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the preponderance of the evidence supports a later effective date of February 28, 2010 for the reduction of benefits, the reduction of benefits to $139.00, effective February 28, 2010 is proper.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal has been granted in part.  


ORDER

The reduction of NSC death pension benefits to $139.00 for 2010 based on an increase in countable income was proper. 

A later effective date of February 28, 2010 for the reduction of NSC death pension benefits is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


